Citation Nr: 0419074	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  99-00 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a combined rating in excess of 50 percent for 
lumbosacral disc disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1985 to July 1991.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, which, in 
part, granted an increased rating (to 40 percent) for 
service-connected lumbosacral disc disease.  In July 2003, 
pursuant to revised rating criteria, the RO assigned separate 
ratings for chronic orthopedic and neurological 
manifestations of the veteran's low back disorder, 
maintaining 40 percent for lumbosacral disc disease and 
assigning 20 percent for lumbosacral radiculopathy (for a 
combined rating of 50 percent), effective September 23, 2002, 
the effective date of the revised criteria.  However, since 
the ratings assigned are less than the maximum provided under 
the applicable criteria (and since the veteran has not 
expressed satisfaction with the ratings), they do not 
represent a complete grant of the benefit sought, and the 
appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).  The 
veteran testified at a Travel Board hearing before the 
undersigned in March 2004; a transcript of the hearing is of 
record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

During the March 2004 Travel Board hearing, the veteran 
asserted that his low back disability has increased in 
severity since his last VA examination in May 2003, and noted 
receiving ongoing treatment from a private chiropractor, as 
well as ongoing medical treatment from his family physician, 
Dr. I.  Records of such treatment are not in the claims file; 
they may contain information critical to the matter at hand.  
In light of the allegations of increased disability and 
outstanding pertinent medical evidence, another VA 
examination is also indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of any private or VA clinical records 
(not already of record) of any treatment 
the veteran has received for his low 
back disorder since September 2002.  He 
must assist in this matter by 
identifying the locations of all 
pertinent records, and providing any 
releases needed to obtain such records.  
Specifically, the RO should obtain 
records from the private treatment 
providers identified by the veteran 
during his March 2004 personal hearing.

2.  The RO should then arrange for the 
veteran to be afforded VA orthopedic and 
neurological examinations to determine 
the current severity of the orthopedic 
and neurologic symptoms of his service 
connected low back disorder.  The 
veteran's claims folder and a copy of 
the current criteria for rating 
disabilities of the spine (and 
associated neurological impairment) must 
be available to the examiner for review 
in connection with the examination.  Any 
indicated tests or studies (specifically 
including range of motion studies) must 
be completed.  The examiner should 
explain the rationale for any opinion 
given. 

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran and his representative the 
opportunity respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to compile all evidence 
necessary to decide this claim.  No action is required of the 
appellant until he is notified.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

